Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims include first and second format frequency signals to be provided to the patient.  The term ‘frequency signal’ is broad and can reasonably include electrical stimulation.  However, applicant’s specification only describes acoustic signals, not electrical signals.

Claim 4,6,8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, lines 5, it appears that ‘tone’ should be changed to ‘tones’ since there are a plurality of them.  Further, it is unclear what is meant by ‘disposed about the periphery’.   Exactly what structure is disposed about the periphery? Further, ‘resulting at a frequency’ is unclear. What is the result?  Further, at line 7, ‘the plurality of low frequencies’ lacks clear antecedent basis.  Further, at line 8 it is unclear what is meant by ‘the carrier signal carry out’, and on line 9 it is unclear what is meant by ‘in order to carrier the plurality’.

In claim 8, line 13, it appears that the word ‘to’ should be inserted after ‘listening’.  Further, as mentioned supra, it is unclear what exactly is ‘disposed about the periphery of each ear’.  Further, it is unclear what is meant by ‘resulting in’.  Does applicant mean that the combination of tone results in a frequency less than 20 Hz?  Still further, ‘the plurality of frequency’ apparently should be ‘the plurality of frequency tones’.  Further, on line 16, ‘carrier other plurality of frequencies’ is unclear as to what is meant, and it is also unclear what is meant by ‘the resultant wave of frequencies’.  Further, on line 18, ‘the interfered signal’ lacks clear antecedent basis.  

In claim 4, it is unclear what is meant by ‘32+Hz’.  Does it mean that the frequency can be more than 32 Hz, and if so by how much?

In claim 9, line 4, the use of the word ‘etc’ leaves the claim scope indefinite.  


Claim Rejections - 35 USC § 102
Claim(s) 1,3,4,7, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler et al (2015/0151142).
1. (Currently Amended) A non-invasive method for improving cognition
functions of a participant, the method comprising:
providing a first format frequency signal in a first interval of time period to the participant;
providing a second format frequency signal in a second interval of time period to the participant leading to an interference between first format frequency and the second format frequency,  the first format frequency is substantially lower frequency with respect to the second format frequency,(see at least ¶156 which teaches separate frequencies, and thus one is lower in frequency than the other since there is a reminder when subtracted from each other, which are applied to a patient, and ¶157 teaches that such application interfere.  Par. 164 also teaches that the two signals create interference, as they are applied in unison)
the first format frequency and second format frequency being unison frequencies and the interference of the two frequencies generates an illusionary  third format frequency in a participant brain which is the difference of the second format frequency and the first format frequency, the first format frequency and the second format frequency modulated over a carrier frequency; (the difference in frequencies are taken, see at least ¶159 and figure 7B, ¶163 also teaches a carrier wave and modulation and at least ¶165 teaches modulation, which implies the use of a carrier wave)
wherein the third format resultant wave of frequency created in the brain resonates with the internal neuronal transmitters of the brain and out of due to resonance the neurons start oscillating with the same frequency of the third format frequency. (at least ¶187 teaches vibratory mechanical effects equal to the difference of the two applied frequencies, which is the third format resultant wave; see also ¶156)


3. (Currently Amended) The method as claimed in claim 1, wherein the first interval of time period is same as the second interval of time period. (the time periods are the same since the beams can overlap at least 50%, see at least ¶54)

4. (Currently Amended) The method as claimed in claim 1, wherein the
generation of the third format frequency undergoes a destructive interference and provides
an auditory illusion in the participant         brain, having the third format frequency wherein the interfered signal is in the range of 0.5Hz to 32+Hz. (see at least ¶86 which teaches destructive interference, and ¶77 teaches frequencies within the claimed range.  Thus, the device of Tyler would inherently provide claimed auditory illusion; see also ¶70 which teaches effect on neural circuits)

7. (Currently Amended) A computer-implemented auditory training exercise for
improving cognition functions of a participant including observation and perception, memory,
communication, decision making and problem solving which facilitate a holistic development
of the participant, (see at least ¶73 which teaches effects upon cognitive function) the method comprising:
providing a first format frequency signal in a first interval of time period to the
participant:
providing a second format frequency signal in a second interval of time period to the
participant leading to an interference between first format frequency and the second format
frequency, wherein the first format frequency is lower frequency with respect to the second
format frequency, the first format frequency and second format frequency being unison
frequencies: ,(see at least ¶156 which teaches separate frequencies, and thus one is lower in frequency than the other, which are applied to a patient, and ¶157 teaches that such application interfere.  Par. 164 also teaches that the two signals create interference, as they are applied in unison)
wherein the interference of the two frequencies generates an illusionary third
format frequency in a participant brain which is the difference of the second format frequency
and the first format frequency, the first format frequency and the second format frequency
modulated over a carrier frequency; (the difference in frequencies are taken, see at least ¶159 and figure 7B, ¶163 also teaches a carrier wave and modulation and at least ¶165 teaches modulation, which implies the use of a carrier wave)
wherein the third format frequency created in the brain resonates with the internal
neuronal transmitters of the brain and due to resonance the neurons start oscillating with the
same frequency of the third format frequency. (at least ¶187 teaches vibratory mechanical effects equal to the difference of the two applied frequencies, which is the third format resultant wave; see also ¶156)



Allowable Subject Matter
Claim 8-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792